Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Highland Construction Mgmt. Servs., LP, appeals from the district court’s order affirming the bankruptcy court’s order allowing the proof of claim filed by Wells Fargo Bank, NA (FBO Jerome Guyant IRA) as a secured claim, entitled to priority. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no reversible error. Accordingly, we affirm on the reasoning of the courts below. Highland Constr. Mgmt. Servs., LP v. Wells Fargo Bank, N.A., Nos. 1:13-cv-01244-CMH-TR J; 11-bk-11413-RGM (E.D.Va. filed Feb. 21, 2014, entered Feb. 24, 2014; July 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.